MAXEY, District Judge
(after stating the facts as above). [L 2] In this case the court is of the opinion (1) that the certificate of George E. Johnson is inadmissible in evidence; (2) that if the certificates of *381Frederick S. Platt, clerk, be admissible, there is nothing in the record to show that the appellant is the person who was arrested and discharged by Commissioner Johnson on October 13, 1897.
[3] In Chinese cases the burden is upon the one asserting his right to remain in the United States to establish such right by affirmative proof. Neither the appellant himself nor any other person attempted to show that he is the Chinese person named in the certificates of Clerk Platt. For the reason stated, the order of the commissioner, deporting the appellant, should be, and it is hereby, affirmed. Ordered accordingly.